Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20   PageID.4649   Page 1 of 12




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


  United States of America,

                          Plaintiff,      Case No. 15-20040

  v.                                      Judith E. Levy
                                          United States District Judge
  Gregory A. Johnson,
                                          Mag. Judge Elizabeth A.
                          Defendant.      Stafford

  ________________________________/


                 OPINION AND ORDER DENYING
             MOTION FOR HOME CONFINEMENT [254]
             AND MOTION TO MODIFY SENTENCE [255]

       Before the Court are Defendant Gregory A. Johnson’s motion for

 home confinement (ECF No. 254) and motion to modify his sentence

 pursuant to 18 U.S.C. § 3582(c)(1)(A) (ECF No. 255). A motion to modify

 a sentence under § 3582(c)(1)(A) is commonly referred to as a motion for

 compassionate release. The Government opposes both motions. (ECF No.

 262.) For the following reasons, both of Defendant’s motions are

 DENIED.
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20   PageID.4650   Page 2 of 12




     I.      Background

       On April 6, 2017, this Court entered judgment after Defendant

 pleaded guilty to conspiracy to distribute and to possess with intent to

 distribute over 1,000 kilograms of marijuana in violation of 21 U.S.C.

 §§ 846, 841(a)(1), 841(b)(1)(A)(vii) (Count 1) and conspiracy to launder

 monetary instruments in violation 18 U.S.C. §§ 1956(h), 1956(a)(1)(A)(i),

 1956(a)(1)(B)(i)–(ii), 1957 (Count 3). (ECF No. 166, PageID.1942.) The

 Court sentenced Defendant to 120 months on Count 1 and Count 3 to run

 concurrently. (Id. at PageID.1943.)

       Defendant began serving his sentence on July 8, 2017 and is

 currently incarcerated at Federal Correctional Institution (FCI) Loretto

 in Loretto, Pennsylvania. (ECF No. 262, PageID.4467.) His current

 release date, including projected good conduct time credit, is February 7,

 2026. (ECF No. 262-2, PageID.4499.)

       Defendant’s May 18, 2020 motion for home confinement and August

 8, 2020 motion for compassionate release were received by the Clerk on

 September 10, 2020, and were docketed on September 14, 2020. (See ECF

 Nos. 254, 255.) On September 16, 2020, the Court ordered the




                                       2
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20   PageID.4651   Page 3 of 12




 Government to respond (ECF No. 257), which it did on October 6, 2020

 (ECF No. 262).

    II.      Home Confinement

       Defendant first seeks an order granting him home confinement.

 The decision to transfer an inmate to home confinement is a matter

 within the sole discretion of the Bureau of Prisons (BOP), see 18 U.S.C.

 § 3624(c)(2), and is not subject to judicial review under the

 Administrative Procedure Act, see 18 U.S.C. § 3625.

       Although the Coronavirus Aid, Relief, and Economic Security Act

 (CARES Act) expanded BOP’s authority to place a prisoner in home

 confinement, it did not grant courts the authority to review placement

 decisions. See Pub. L. No. 116-136, § 12003(b)(2) (Mar. 27, 2020); see also

 United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th

 Cir. Aug. 19, 2020) (“[T]he authority to grant home confinement remains

 solely with the Attorney General.”); United States v. Amarrah, 458 F.

 Supp. 3d 611, 620 (E.D. Mich. 2020) (“The Court . . . does not have

 statutory authority to order that Defendant’s current sentence[] be

 modified to home confinement.”).



                                       3
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20       PageID.4652     Page 4 of 12




       Accordingly, because the Court does not have the authority to grant

 Defendant’s requested relief, Defendant’s motion for home confinement

 is denied.1 (ECF No. 254.)

   III.       Compassionate Release

       Defendant also seeks compassionate release and a modification of

 his sentence under 18 U.S.C. § 3582(c)(1)(A). The relevant portion of the

 statute provides that:

       (c) The court may not modify a term of imprisonment once it
       has been imposed except that—

              (1) in any case—

                    (A) the court . . . upon motion of the defendant
                    after the defendant has fully exhausted all
                    administrative rights to appeal a failure of the
                    Bureau of Prisons to bring a motion on the
                    defendant’s behalf or the lapse of 30 days from the
                    receipt of such a request by the warden of the
                    defendant’s facility, whichever is earlier, may
                    reduce the term of imprisonment (and may impose
                    a term of probation or supervised release with or
                    without conditions that does not exceed the
                    unserved portion of the original term of
                    imprisonment), after considering the factors set



       1  The United States refers to Defendant’s motion for home confinement as
 “unartful.” (See ECF No. 262, PageID.4475–4476.) Defendant, acting on his own
 behalf and without the assistance of counsel, wrote a motion that was detailed,
 concise, easy to read, and attempted to address what he believed to be the relevant
 factors at issue. In the Court’s view, Defendant’s efforts were quite artful given the
 recent changes to this area of law under both the CARES Act and the First Step Act.
                                           4
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20   PageID.4653   Page 5 of 12




                   forth in section 3553(a) to the extent that they are
                   applicable, if it finds that—

                         (i) extraordinary and compelling reasons
                         warrant such a reduction.

 18 U.S.C. § 3582(c). There are two key questions of law in compassionate

 release cases: 1) whether defendant has satisfied the statutory

 exhaustion requirement and 2) “whether extraordinary and compelling

 reasons, as well as the defendant’s own history and characteristics,

 warrant a reduction of the defendant’s sentence.” Amarrah, 458 F. Supp.

 3d at 615 (citing 18 U.S.C. § 3582(c)).

       A. Exhaustion

       The Sixth Circuit has determined that exhaustion under § 3582(c)

 is a “mandatory condition” when “properly invoked” by the Government.

 See United States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020). As such,

 the Court may not review a defendant’s compassionate release motion

 “unless the defendant has either 1) completed the BOP administrative

 release request process; or 2) waited to file a motion in federal court until

 30 days after the BOP warden received the administrative request.”

 United States v. Goston, No. 15-20694, 2020 WL 5993235, at *1 (E.D.

 Mich. Oct. 9, 2020) (citing Alam, 960 F.3d at 833–34).


                                       5
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20   PageID.4654   Page 6 of 12




       Here, Defendant filed his initial request for compassionate release

 with the warden of FCI Loretto on May 14, 2020 (ECF No. 262-3), and it

 was denied on May 28, 2020 (ECF No. 262-4). Defendant then filed his

 motion for compassionate release on August 8, 2020. (ECF No. 255.) The

 Government subsequently invoked exhaustion in its opposition to

 Defendant’s motion. (See ECF No. 262, PageID.4463, 4479–4484.) The

 record is unclear on when the warden received Defendant’s request.

 Regardless, Defendant has met the second prong of the exhaustion

 requirement because his August 8 motion was filed more than 30 days

 after the warden’s May 28 response. See Alam, 960 F.3d at 834

 (“Prisoners who seek compassionate release have the option to take their

 claim to federal court within 30 days, no matter the appeals available to

 them.”)

       The Government nevertheless argues that Defendant has not

 satisfied the exhaustion requirement because the basis for this motion

 does not mirror his request to BOP. (See ECF No. 262, PageID.4468,

 4482–4483.)

       In his request to the warden, Defendant selected “Request based on

 Incapacitation of a Spouse . . . where you are the only available


                                       6
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20   PageID.4655   Page 7 of 12




 caretaker” under question 1. (ECF No. 262-3.) In describing his

 extraordinary or compelling circumstances under question 2, Defendant

 detailed the demands on his wife, a healthcare worker, due to the

 pandemic and the need for childcare for his minor children and

 grandchildren. (Id.) However, Defendant also explained that “COVID-19

 is a deadly pathogen and I am afraid of contracting [it] in these close

 quarters abating social distancing.” (Id.) This last statement is entirely

 consistent with Defendant’s motion, which focuses on his general

 concerns about contracting COVID-19 and his inability to follow social

 distancing guidelines while in custody. (See ECF No. 255, PageID.4433–

 4436.) That the warden failed to respond to this particular contention in

 the administrative request does not defeat Defendant’s motion. (See ECF

 No. 262, PageID.4482–4483; ECF No. 262-4.)

       Moreover, this argument from the Government highlights an issue

 related to BOP’s processing of requests for compassionate release.

 Question 1 of FCI Loretto’s compassionate release form directs

 individuals to select a single category for their request: (1) “Terminal

 Medical Condition,” (2) “Debilitated Medical Condition,” (3) “Elderly non-

 medical,” (4) “Elderly Inmates over 65 with Medical Conditions,” (5)


                                       7
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20   PageID.4656   Page 8 of 12




 “inmates age 65 or older who have served the greater of 10 years or 75%

 of the term of imprisonment,” (6) “Death or Incapacitation of the Family

 Member Caregiver,” or (7) “Incapacitation of a Spouse or Registered

 Partner.” (ECF No. 262-3.) As the Court has noted previously in the

 context of FCI Fort Dix’s compassionate release form, “[n]owhere on this

 . . . form is the ‘catch all’ ‘extraordinary and compelling reasons’

 compassionate release category under which most detainees have been

 released during the COVID-19 pandemic.” Goston, 2020 WL 5993235, at

 *1. The Court is similarly concerned here that FCI Loretto’s form “could

 deter qualified people from applying for compassionate release by

 misleading them into        thinking—incorrectly—that        they need      be

 terminally ill in order to even request administrative release.” Id.

 However, the issue is not dispositive in this case.

       Accordingly, the Court finds that Defendant has met the exhaustion

 requirement and will proceed to the merits of his motion.

       B. Extraordinary and Compelling Circumstances

       In order to grant a motion for compassionate release, the Court

 must analyze three substantive components: “1) whether extraordinary

 and compelling reasons warrant a reduction in sentence, as described by


                                       8
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20    PageID.4657   Page 9 of 12




 the United States Sentencing Commission; 2) whether the § 3553(a)

 factors . . . render the reduction inappropriate; and 3) whether Defendant

 would be a danger to the public.” United States v. Agomuoh, No. 16-

 20196, 2020 WL 2526113, at *7 (E.D. Mich. May 18, 2020); see also United

 States v. Ruffin, No. 20-5748, 2020 WL 6268582, at *3–4 (6th Cir. Oct.

 26, 2020).

       Defendant’s motion and medical records do not demonstrate

 extraordinary and compelling reasons for compassionate release. “The

 United States      Sentencing    Guidelines    define    ‘extraordinary and

 compelling reasons’ as ‘suffering from a serious physical or medical

 condition . . . that substantially diminishes the ability of the defendant

 to provide self-care within the environment of a correctional facility and

 from which he or she is not expected to recover.’” Goston, 2020 WL

 5993235, at *2 (quoting U.S.S.G. § 1B1.13 n.1(A)). Within the context of

 the COVID-19 pandemic, a “[d]efendant must show that he has

 underlying medical conditions that increase his risk of a dire outcome

 from COVID-19.” United States v. Gandy, No. 15-20338, 2020 WL

 4592904, at *4 (E.D. Mich. Aug. 11, 2020) (citing United States v. Raia,

 954 F.3d 594, 597 (3d Cir. 2020)).


                                       9
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20   PageID.4658   Page 10 of 12




       The Court acknowledges that incarcerated individuals like

 Defendant face an increased risk of contracting COVID-19 due to the

 conditions of their confinement. See Interim Guidance on Management of

 Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

 Facilities, Ctrs. for Disease Control and Prevention [CDC] (Oct. 21, 2020),

 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

 detention/guidance-correctional-detention.html [https://perma.cc/Y7ZP-

 DEME]. However, Defendant is not one of those most at risk for severe

 illness. Defendant’s motion and medical records do not indicate any

 underlying medical condition—such as cancer, a serious heart condition,

 COPD, obesity, or sickle cell disease—that place him at an increased risk

 of severe illness. See People with Certain Medical Conditions, CDC (Oct.

 16,     2020),     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html

 [https://perma.cc/MUG4-FDCG]. Moreover, his records do not reveal any

 conditions—such as moderate to severe asthma, hypertension, liver




                                       10
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20        PageID.4659    Page 11 of 12




 disease, or Type 1 diabetes—that may place him “at an increased risk for

 severe illness.”2 Id.

       Accordingly, Defendant has not established extraordinary and

 compelling reasons for compassionate release, and the Court need not

 analyze the two remaining substantive components. Should Defendant’s

 condition change, he may renew his motion with the Court after

 satisfying the statute’s exhaustion requirement.

    IV.       Conclusion

       For the reasons set forth above, Defendant’s motion for home

 confinement (ECF No. 254) is DENIED and Defendant’s motion for

 compassionate       release    (ECF     No.    255)    is   DENIED        WITHOUT

 PREJUDICE.

       IT IS SO ORDERED.

 Dated: October 29, 2020                        s/Judith E. Levy
 Ann Arbor, Michigan                            JUDITH E. LEVY
                                                United States District Judge

       2 Defendant’s medical records do indicate that he had “significant elevated liver
 enzymes” when he first arrived at FCI McKean. (ECF No.263-4, PageID.4577.) The
 treating provider indicated that this may have been caused by Defendant’s heavy
 consumption of alcohol in the week prior to incarceration. (Id.) Subsequent records
 show that these liver enzymes “return[ed] to normal levels since patient no longer
 has access to alcohol.” (Id. at PageID.4576.) Otherwise, Defendant has a history of
 constipation and low back pain and currently suffers from anxiety disorder,
 adjustment disorder, severe cannabis use disorder, and a knee sprain. (See ECF No.
 263-1, PageID.4524.)
                                           11
Case 5:15-cr-20040-JEL-EAS ECF No. 267 filed 10/29/20   PageID.4660   Page 12 of 12




                       CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on October 29, 2020.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       12
